Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 23, 25, 27, and 28 are directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/19/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Regarding claims 1, 23, and 35 the prior art of record fails to teach or render obvious the overall claimed invention of a device for creating an implantable neural graft assembly in a subject and its method of use, comprising:  (introducing) a grasper mechanism comprises a plurality of grasper component members that is rotatable greater than or equal to about 360o, wherein a first position is a first closed position that retains a nerve end and a second position is a second open position that releases the nerve end, and the device further comprises a handle that moves the plurality of grasper component members from the first closed position to the second open position and a controller 
Regarding claim 36, the prior art of record fails to teach or render obvious the overall claimed invention of a device for creating an implantable neural graft assembly in a subject, comprising:  wherein a cutting tube comprises a first bifurcated portion and a second bifurcated portion concentrically disposed around the first bifurcated portion, the second bifurcated portion is rotatable to greater than or equal to about 180O and cooperates with the first bifurcated portion to cut and remove the tissue; and an actuation mechanism configured to dispose a tissue graft over a nerve end, wherein the device creates the implantable neural graft assembly comprising the nerve end disposed within the tissue graft; and in combination with other limitations of the independent claim.  The prior art of Ritchart et al. 5810806 does not disclose a bifurcated cutting tube or an actuation capable of performing the disposing a tissue graft over a nerve end, creating an assembly comprising the nerve end disposed within the tissue graft.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Michael Mendoza
/M.G.M/Examiner, Art Unit 3771                                                                                                                                                                                                        
/WADE MILES/Primary Examiner, Art Unit 3771